DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 and 23-38 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/25/2019.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
both silicon and MgF2, CaF2, BaF2, polymers, and/or air. Specifically, the specification lists in Paragraph 0068 that the top cover layer can be a silicon layer or it can be “any thin films sufficiently transparent in the infrared can be used as the top cover layer, including thin layers of MgF2, CaF2, BaF2, polymers, and air.” Thus, these are provided as alternatives to silicon. There is no disclosure of a top cover layer including silicon and these other compounds and one of ordinary skill in the art at the time the invention was filed would not consider that applicant was in possession of such a feature.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites that “the metallic hole array comprises a lattice ranging from 5 to 10 microns that is configured to modulate an amount of thermal radiation emitted from the top cover layer.” However, it is unclear how a lattice can be defined to be “ranging from 5 to 10 microns.” Specifically, a lattice is defined to be a regular arrangement of elements and it is unclear which dimension of the lattice should be “ranging from 5 to 10 microns.” For example, it is unclear whether the total length, the total width, the distance between holes, the period, or some other feature of the lattice should be 
Additionally, it is unclear how the metallic hole array is constructed to be “configured to modulate an amount of thermal radiation emitted from the top cover layer.” Specifically, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the top cover performs the function. Specifically, it is unclear if a specific material/structure/element must be present in the metallic hole array in order to modulate thermal radiation. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)). Moreover, the claim does not positively require that thermal radiation be emitted from the top cover layer, and as such, it is unclear how the metallic hole array should be constructed, as thermal radiation is not positively required. For the purposes of examination, any metallic hole array having any dimension within the range of 5 to 10 microns will be interpreted as reading on the claimed limitation.
Claims 12-15 and 17-22 are rejected as being dependent upon claim 11 and failing to cure the deficiencies of the rejected base claim.
Claim 17 recites that “the plasmonic metasurface layer comprises a cross aperture antenna array.” However, claim 17 depends upon claim 11 which requires that the plasmonic metasurface layer “comprises a metallic hole array.” As such, it is unclear how the metasurface layer can comprise both a cross aperture antenna array and a metallic hole array. Furthermore, these configurations are provided as alternatives in the specification, and as such, it is unclear how to construct a device including both.
Claim 21 recites that “the top cover layer is an infrared-transparent layer.” However, it is unclear how the top cover layer is “infrared-transparent.” Specifically, “infrared” could refer to a NIR, FIR, or any region of the electromagnetic spectrum with a wavelength greater than that of visible light, Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)). For the purposes of examination, any transparent top cover layer will be interpreted as reading on the claimed limitation.
Claim 22 recites “the top cover layer is a silicon film, wherein the silicon film includes MgF2, CaF2, BaF2, polymers, and/or air.” However, it is unclear how a silicon film can include “MgF2, CaF2, BaF2, polymers, and/or air.” Specifically, it is unclear if these compounds should be provided in a particular structure within a silicon layer, or if they should be reacted with a silicon layer, etc. For the purposes of examination, any layer comprising silicon, MgF2, CaF2, BaF2, or polymers will be interpreted as reading on the top cover layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obana et al. (U.S. PG-Pub No. 2014/0174524; hereinafter – “Obana”) in view of Shi et al. (NPL titled: “Colossal resistance switching and band gap modulation in a perovskite nickelate by electron doping”), Chanda et al. (U.S. PG-Pub No. 2017/0322457; hereinafter – “Chanda”), and Lu et al. (U.S. PG-Pub No. 2014/0291479; hereinafter – “Lu”). 
Regarding claim 11, Obana teaches a variable emissivity coating comprising:
a bottom electrode (107) (See e.g. Figs 4-6, 8-10, and 12-15; Paragraphs 0063 and 0067-0068);
an electrolyte layer (108) disposed over the bottom electrode (See e.g. Figs 4-6, 8-10, and 12-15; Paragraphs 0063 and 0067-0068);
a layer of material (103) which can be perovskite disposed over the electrolyte (See e.g. Figs 4-6, 8-10, and 12-15; Paragraphs 0063-0068 and 0147); an
a top cover layer (101) (See e.g. Figs 4-6, 8-10, and 12-15; Paragraphs 0063 and 0065).
Furthermore, Shi teaches specifically using perovskite material as a conductor in a photonic device (Abstract; Page 2) since “The ultra-large resistance modulation and the ability to gate the resistance in a solid-state device proximal to room temperature results introduce the nickelates as a semiconductor worthy of consideration for emerging electronic/ionic devices” (Page 8: Discussion).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Obana to specifically use a perovskite material as suggested by Shi since “The ultra-large resistance modulation and the ability to gate the resistance in a solid-state device proximal to room temperature results introduce the nickelates as a semiconductor worthy of consideration for emerging electronic/ionic devices,” as taught by Shi (Page 8: Discussion), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).

However, Chanda teaches a liquid crystal tunable plasmonic color generation device comprising a variable liquid layer (108) with a plasmonic metasurface layer (110) disposed over the liquid layer wherein the plasmonic metasurface layer is configured to modulate an amount of thermal radiation emitted from the top cover layer (See e.g. Fig. 1; Paragraph 0047).
Chanda teaches this plasmonic metasurface layer such that “the number of subpixels in a display device can be reduced and still generate a full range of visible colors” (Paragraph 0008) to “provide an LC-plasmonic system capable of continous color tuning over substantially the entire visible color spectrum” (Paragraph 0010).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Obana with the plasmonic metasurface layer of Chanda such that “the number of subpixels in a display device can be reduced and still generate a full range of visible colors” to “provide an LC-plasmonic system capable of continous color tuning over substantially the entire visible color spectrum,” as taught by Chanda (Paragraphs 0008 and 0010).
Obana, Shi, Chanda, and Garcia fail to explicitly disclose that the plasmonic metasurface layer comprises a metallic hole array wherein the metallic hole array comprises a lattice ranging from 5 to 10 microns.
However, Lu teaches a surface plasmonic structure  (10) comprising a metallic hole array (13) (See e.g. Fig. 4; Paragraphs 0011, 0059-0060, and 0073-0074) wherein the metallic hole array comprises a lattice with a hole diameter of 1.3 microns (Paragraphs 0060 and 0069) and a period of 2.2 microns to 3.0 microns (Paragraphs 0060, 0069, and 0075) wherein the metallic hole array is configured to modulate an amount of thermal radiation emitted from the top cover layer (Paragraphs 0060, 0069, and 0074-0077).

Lu teaches the metallic hole array in order “to enhance the near-field of electromagnetic wave that pass through it” (Paragraph 0059) and to “increase photocurrent on a detector…improve detector performance…improving an overall performance of the detector” (Paragraph 0062).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Obana with the metallic hole array of Lu in order “to enhance the near-field of electromagnetic wave that pass through it” and to “increase photocurrent on a detector…improve detector performance…improving an overall performance of the detector,” as taught by Lu (Paragraphs 0059 and 0062).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the variable emissivity coating such that the metallic hole array is a lattice ranging from 5 to 10 microns “to reduce the surface dark current on FPA” in order to “increase the detectivity thus improving an overall performance of the detector” and to “achieve the wavelength of surface plasmon polaritons,” as in Lu (Paragraphs 0060-0061 and 0074), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Lu teaches a metallic hole array, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art.
Regarding claim 12, Obana in view of Shi, Chanda, and Lu teaches the variable emissivity coating of claim 11, as above.
Obana further teaches that the electrolyte layer comprises a liquid electrolyte (See e.g. Figs 4-6, 8-10, and 12-15; Paragraphs 0063, 0067-0068, 0165-0166, and 0186).
Regarding claim 20, Obana in view of Shi, Chanda, and Lu teaches the variable emissivity coating of claim 11, as above.
Obana and Chanda fail to explicitly disclose that the perovskite material comprises samarium nickelate.
However, Shi further teaches that the perovskite material comprises samarium nickelate (Abstract; Page 2) since “The ultra-large resistance modulation and the ability to gate the resistance in a solid-state device proximal to room temperature results introduce the nickelates as a semiconductor worthy of consideration for emerging electronic/ionic devices” (Page 8: Discussion).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Garcia specifically with samarium 
Regarding claim 21, Obana in view of Shi, Chanda, and Lu teaches the variable emissivity coating of claim 11, as above.
Obana further teaches that the top cover layer (101) is transparent in the infrared (See e.g. Figs 4-6, 8-10, and 12-15; Paragraphs 0063, 0065, and 0162).
Regarding claim 22, Obana in view of Shi, Chanda, and Lu teaches the variable emissivity coating of claim 21, as above.
Obana further teaches that the top cover layer (101) is selected from the group consisting of: silicon, MgF2, CaF2, BaF2, polymers, and air (See e.g. Figs 4-6, 8-10, and 12-15; Paragraphs 0063, 0065, and 0162).
Claim(s) 11, 14, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (U.S. PG-Pub No. 2016/0139476; hereinafter – “Garcia”) in view of Obana, Shi, and Lu.
Regarding claim 11, Garcia teaches a variable emissivity coating comprising:
a bottom electrode (108) (See e.g. Figs. 7A-7C; Paragraphs 0038, 0049-0050, 0053, 0056, 0061-0062, 0067, and 0085);
an electrolyte layer (106) disposed over the bottom electrode (See e.g. Figs. 7A-7C; Paragraphs 0038, 0043, 0048, 0052-0053, 0055-0057, and 0060-0061);
a plasmonic metasurface (112, 113) layer disposed over the electrolyte layer (See e.g. Figs. 1C-1F, 1L, 2A-2D, 5A, and 7A-7C; Paragraphs 0040-0042, 0046-0048, 0051-0054, 0056-0059, 0067-0068, 0073-0080, and 0092-0095); 
a transparent conductor (102a) disposed over the plasmonic metasurface (See e.g. Figs. 7A-7C; Paragraphs 0038-0039, 0053-0054, and 0056); and

Garcia fails to explicitly disclose a layer of perovskite material disposed over the plasmonic metasurface.
However, Obana teaches a photoelectric conversion element comprising a bottom electrode (107); an electrolyte layer (108) disposed over the bottom electrode; a layer of a plasmonic material (103) which can be perovskite disposed over the electrolyte; and a top cover layer (101) (See e.g. Figs 4-6, 8-10, and 12-15; Paragraphs 0027 and 0146-0147).
Obana teaches this perovskite material as a suitable choice “to provide a high-performance electronic apparatus using the excellent photoelectric conversion element” (Paragraph 0020).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Garcia with the layer that could be perovskite taught by Obana “to provide a high-performance electronic apparatus using the excellent photoelectric conversion element,” as in Obana (Paragraph 0020), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Furthermore, Shi teaches specifically using perovskite material as a conductor in a photonic device (Abstract; Page 2) since “The ultra-large resistance modulation and the ability to gate the resistance in a solid-state device proximal to room temperature results introduce the nickelates as a semiconductor worthy of consideration for emerging electronic/ionic devices” (Page 8: Discussion).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Garcia specifically with perovskite as suggested by Shi since “The ultra-large resistance modulation and the ability to gate the resistance in a In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Garcia, Obana, and Shi fail to explicitly disclose that the plasmonic metasurface layer comprises a metallic hole array wherein the metallic hole array comprises a lattice ranging from 5 to 10 microns.
However, Lu teaches a surface plasmonic structure  (10) comprising a metallic hole array (13) (See e.g. Fig. 4; Paragraphs 0011, 0059-0060, and 0073-0074) wherein the metallic hole array comprises a lattice with a hole diameter of 1.3 microns (Paragraphs 0060 and 0069) and a period of 2.2 microns to 3.0 microns (Paragraphs 0060, 0069, and 0075) wherein the metallic hole array is configured to modulate an amount of thermal radiation emitted from the top cover layer (Paragraphs 0060, 0069, and 0074-0077).
Lu further teaches modifying the diameter of the holes and the period “to reduce the surface dark current on FPA” in order to “increase the detectivity thus improving an overall performance of the detector” (Paragraphs 0060-0061) and to “achieve the wavelength of surface plasmon polaritons” (Paragraph 0074).
Lu teaches the metallic hole array in order “to enhance the near-field of electromagnetic wave that pass through it” (Paragraph 0059) and to “increase photocurrent on a detector…improve detector performance…improving an overall performance of the detector” (Paragraph 0062).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Garcia with the metallic hole array of Lu in order “to enhance the near-field of electromagnetic wave that pass through it” and to “increase photocurrent on a detector…improve detector performance…improving an overall performance of the detector,” as taught by Lu (Paragraphs 0059 and 0062).
Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Examiner further notes that the limitation that the metallic hole array “is configured to modulate an amount of thermal radiation emitted from the top cover layer” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Lu teaches a metallic hole array, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art.
Regarding claim 14, Garcia in view of Obana, Shi, and Lu teaches the variable emissivity coating of claim 11, as above.

Regarding claim 20, Garcia in view of Obana, Shi, and Lu teaches the variable emissivity coating of claim 11, as above.
Garcia and Obana fail to explicitly disclose that the perovskite material comprises samarium nickelate.
However, Shi further teaches that the perovskite material comprises samarium nickelate (Abstract; Page 2) since “The ultra-large resistance modulation and the ability to gate the resistance in a solid-state device proximal to room temperature results introduce the nickelates as a semiconductor worthy of consideration for emerging electronic/ionic devices” (Page 8: Discussion).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Garcia specifically with samarium nickelate of Shi since “The ultra-large resistance modulation and the ability to gate the resistance in a solid-state device proximal to room temperature results introduce the nickelates as a semiconductor worthy of consideration for emerging electronic/ionic devices,” as taught by Shi (Page 8: Discussion).
Regarding claim 21, Garcia in view of Obana, Shi, and Lu teaches the variable emissivity coating of claim 11, as above.
Garcia further teaches that the top cover layer (110 or 116a) is transparent in the infrared (See e.g. Figs. 7A-7C; Paragraphs 0038, 0053-0054, 0056, and 0063).
Regarding claim 22, Garcia in view of Obana, Shi, and Lu teaches the variable emissivity coating of claim 21, as above.
Garcia further teaches that the top cover layer (110 or 116a) is selected from the group consisting of: MgF2, CaF2, BaF2, polymers, and air (See e.g. Figs. 7A-7C; Paragraphs 0038, 0053-0054, 0056, and 0063).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obana in view of Shi, Chanda, and Lu or Garcia in view of Obana, Shi, and Lu as applied to claim 11 above, and further in view of Morita et al. (U.S. Patent No. 7,830,582; hereinafter – “Morita”).
Regarding claim 12, Obana in view of Shi, Chanda, and Lu and Garcia in view of Obana, Shi, and Lu teach the variable emissivity coating of claim 11, as above.
Obana further teaches that the electrolyte layer comprises a liquid electrolyte (See e.g. Figs 4-6, 8-10, and 12-15; Paragraphs 0063, 0067-0068, 0165-0166, and 0186).
Garcia fails to explicitly disclose that the electrolyte layer comprises a liquid electrolyte.
However, Morita teaches an electrochromic display with an electrolyte layer comprising a liquid electrolyte (C. 6, L. 16-31).
Morita teaches this liquid electrolyte as a choice “to provide an electrochromic display capable of performing display of higher precision” (C. 1, L. 55-57).
Therefore, it would have been obvious to modify the variable emissivity coating of Obana or Garcia with the liquid electrolyte of Morita “to provide an electrochromic display capable of performing display of higher precision,” as taught by Morita (C. 1, L. 55-57) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 13, Obana in view of Shi, Chanda, and Lu and Garcia in view of Obana, Shi, and Lu teach the variable emissivity coating of claim 11, as above.
Obana and Garcia fail to explicitly disclose that the liquid electrolyte comprises a solution of water and KOH.
However, Morita teaches an electrochromic display with an electrolyte layer comprising a solution of water and KOH (C. 6, L. 16-31).

Therefore, it would have been obvious to modify the variable emissivity coating of Obana or Garcia with the liquid electrolyte of Morita “to provide an electrochromic display capable of performing display of higher precision,” as taught by Morita (C. 1, L. 55-57) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obana in view of Shi, Chanda, and Lu as applied to claim 11 above, and further in view of Danine et al. (U.S. PG-Pub No. 2016/0011482; hereinafter – “Danine”).
Regarding claim 14, Obana in view of Shi, Chanda, and Lu teaches the variable emissivity coating of claim 11, as above.
Obana, Shi, Chanda, and Lu fail to explicitly disclose that the electrolyte layer comprises a solid electrolyte.
However, Danine teaches an electrochromic device comprising three or four layers with an electrolyte layer comprising a solid electrolyte (Paragraphs 0017-0020, 0028-0032, 0035-0044).
Danine teaches this solid electrolyte as it “is inexpensive to prepare and furthermore has a switching rate that is around 5 to 10 times faster than that of certain standard electrochromic systems” (Paragraph 0021).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Obana with the solid electrolyte of Danine as it “is inexpensive to prepare and furthermore has a switching rate that is around 5 to 10 times faster than that of certain standard electrochromic systems,” as taught by Danine (Paragraph 0021), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obana in view of Shi, Chanda, Lu, and Danine or Garcia in view of Obana, Shi, and Lu as applied to claim 14 above, and further in view of Cheng et al. (NPL titled: “Polyethlyene glycol-stabilized platinum nanoparticles: The efficient and recyclable catalysts for selective hydrogenation of o-chloronitrobenzene to o-chloroaniline”).
Regarding claim 15, Obana in view of Shi, Chanda, Lu, and Danine and Garcia in view of Obana, Shi, and Lu teach the variable emissivity coating of claim 14, as above.
Garcia further teaches that the solid electrolyte comprises bis(trifluoromethane)sulfonamide lithium salt (LiTFSI) (Paragraph 0048).
Danine further teaches that the solid electrolyte comprises a solid polymer electrolyte containing a mixture of bis(trifluoromethane)sulfonamide lithium salt (LiTFSI), and poly(ethylene glycol) (PEG) (Paragraphs 0035-0036).
Danine teaches this solid electrolyte as it “is inexpensive to prepare and furthermore has a switching rate that is around 5 to 10 times faster than that of certain standard electrochromic systems” (Paragraph 0021).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Obana or Garcia with the solid electrolyte of Danine as it “is inexpensive to prepare and furthermore has a switching rate that is around 5 to 10 times faster than that of certain standard electrochromic systems,” as taught by Danine (Paragraph 0021), and since it has been held to be within the general skill of a worker in the art to select a known In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Obana, Shi, Chanda, Garcia, and Danine fail to explicitly disclose that the solid electrolyte comprises a solid polymer electrolyte containing a mixture of bis(trifluoromethane)sulfonamide lithium salt (LiTFSI), and poly(ethylene glycol) (PEG) platinum.
However, Cheng teaches poly(ethylene glycol) (PEG) platinum (Page 675: Abstract and Introduction) as it can “be immobilized in PEGs stably and recycled for four times with the same activity and selectivity” and “presents a promising performance in the hydrogenation and its wide application in catalytic reactions is expected” (Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Obana or Garcia with a mixture of bis(trifluoromethane)sulfonamide lithium salt (LiTFSI), and poly(ethylene glycol) (PEG) platinum as it “is inexpensive to prepare and furthermore has a switching rate that is around 5 to 10 times faster than that of certain standard electrochromic systems,” as taught by Danine (Paragraph 0021), as it can “be immobilized in PEGs stably and recycled for four times with the same activity and selectivity” and “presents a promising performance in the hydrogenation and its wide application in catalytic reactions is expected,” as taught by Cheng (Abstract), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obana in view of Shi, Chanda, and Lu or Garcia in view of Obana, Shi, and Lu as applied to claim 11 above, and further in view of Lu et al. (U.S. PG-Pub No. 2015/0369660; hereinafter – “Lu’660”) .
Regarding claim 17, Obana in view of Shi, Chanda, and Lu and Garcia in view of Obana, Shi, and Lu teach the variable emissivity coating of claim 11, as above.

However, Lu’660 teaches a system for depth of field imaging including a photonic metasurface layer comprising a cross aperture antenna array (See e.g. Figs. 2 and 4-8; Paragraphs 0045-0049).
Lu’660 teaches this cross aperture antenna array as it “efficiently modulates the intensity, phase, and/or polarization of radiation” (Paragraph 0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Obana or Garcia with the cross aperture antenna array of Lu’660 as it “efficiently modulates the intensity, phase, and/or polarization of radiation,” as taught by Lu’660 (Paragraph 0008).
Claim(s) 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Obana in view of Shi, Chanda, and Lu or Garcia in view of Obana, Shi, and Lu as applied to claim 11 above, and further in view of Rephaeli et al. (U.S. PG-Pub No. 2016/0353039; hereinafter – “Rephaeli”).
Regarding claim 18, Obana in view of Shi, Chanda, and Lu and Garcia in view of Obana, Shi, and Lu teach the variable emissivity coating of claim 11, as above.
Garcia further teaches that the plasmonic metasurface layer comprises a metallic structure (See e.g. Figs. 1C-1F, 1L, 2A-2D, 5A, and 7A-7C; Paragraphs 0040-0042, 0046-0048, 0051-0054, 0056-0059, 0067-0068, 0073-0080, and 0092-0095).
Obana, Shi, Chanda, and Garcia fail to explicitly disclose that the plasmonic metasurface layer comprises a binary metallic structure created using inverse design techniques.
However, Rephaeli teaches a nanophotonic hyperspectral imager comprising a plasmonic metasurface layer that comprises a binary metallic structure created using inverse design techniques (Paragraphs 0019-0021, 0037, and 0051).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Obana or Garcia with the binary metallic structure created using inverse design techniques of Rephaeli to “achieve a threshold, or a desireable, image quality in a nanophotonic optical system” and to “offer superior off-axis aberration correction and high numerical aperture compared to a single-element nanophotonic element,” as taught by Rephaeli (Paragraphs 0018 and 0037).
Moreover, Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 19, Obana in view of Shi, Chanda, and Lu and Garcia in view of Obana, Shi, and Lu teach the variable emissivity coating of claim 11, as above.
Garcia further teaches that the plasmonic metasurface layer comprises a metallic structure (See e.g. Figs. 1C-1F, 1L, 2A-2D, 5A, and 7A-7C; Paragraphs 0040-0042, 0046-0048, 0051-0054, 0056-0059, 0067-0068, 0073-0080, and 0092-0095).
Obana, Shi, Chanda, and Garcia fail to explicitly disclose that the inverse design techniques are selected from a group consisting of a binary search algorism and genetic algorism.
However, Rephaeli teaches a nanophotonic hyperspectral imager comprising a plasmonic metasurface layer that comprises a binary metallic structure created using inverse design techniques 
Rephaeli teaches this binary metallic structure created using inverse design techniques to “achieve a threshold, or a desireable, image quality in a nanophotonic optical system” (Paragraph 0037) and to “offer superior off-axis aberration correction and high numerical aperture compared to a single-element nanophotonic element” (Paragraph 0018).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Obana or Garcia with the binary metallic structure created using inverse design techniques of Rephaeli to “achieve a threshold, or a desireable, image quality in a nanophotonic optical system” and to “offer superior off-axis aberration correction and high numerical aperture compared to a single-element nanophotonic element,” as taught by Rephaeli (Paragraphs 0018 and 0037).
Moreover, Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.

Response to Arguments
Applicant's arguments, see page 7, filed 06/11/2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive.
Applicant argues that the amendments overcome the 35 U.S.C. 112(b) rejections. However, claims 11, 17, 21, and 22 remain indefinite as detailed above. Applicant’s amendments have not addressed these indefiniteness rejections and as such the 35 U.S.C. 112(b) rejections are maintained.
Applicant's arguments, see pages 7-11, filed 06/11/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive.
Applicant argues that the references do not teach a metallic hole array “wherein the metallic hole array comprises a lattice ranging from 5 to 10 microns that is configured to modulate an amount of thermal radiation emitted from the top cover layer.” Additionally, Applicant argues that “Lu is silent regarding any lattice and fails to disclose the size of the lattice.” However, Examiner respectfully disagrees.
First, Examiner respectfully notes that the claimed limitation is unclear as detailed above. Specifically, it is unclear what dimension of the lattice is required to be 5 to 10 microns and it is unclear what structure is required to modulate the thermal radiation.
Additionally, Lu specifically teaches a metallic hole array having the required structure and reading on the broadest reasonable interpretation of a “lattice.” Specifically, such a metallic hole array includes a two-dimensional arrangement of metallic holes which, by definition, reads on a lattice (See e.g. Merriam-Webster’s definition of lattice: “a regular geometrical arrangement of points or objects over an area or in space,” https://www.merriam-webster.com/dictionary/lattice).
Moreover, with regard to the size of the lattice, Lu teaches a hole diameter of 1.3 microns (Paragraphs 0060 and 0069) and a period of 2.2 microns to 3.0 microns (Paragraphs 0060, 0069, and 0075) and teaches modifying the diameter of the holes and the period “to reduce the surface dark current on 
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the variable emissivity coating such that the metallic hole array is a lattice ranging from 5 to 10 microns “to reduce the surface dark current on FPA” in order to “increase the detectivity thus improving an overall performance of the detector” and to “achieve the wavelength of surface plasmon polaritons,” as in Lu (Paragraphs 0060-0061 and 0074), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Furthermore, with regard to Applicant’s argument that “Lu’s hole array is not configured to modulate the amount of thermal radiation emitted from a top cover layer, and Lu does not disclose or suggest such features,” Examiner notes that the limitation that the metallic hole array “is configured to modulate an amount of thermal radiation emitted from the top cover layer” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Lu teaches 
"While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).
Nevertheless, Lu explicitly teaches that the metallic hole array modulates thermal radiation as the metallic hole array provides modulation of infrared wavelengths reading on thermal radiation (Paragraphs 0060, 0069, and 0074-0077). Thus, the claimed limitation is met by the metallic hole array of Lu.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896